       Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 TIMOTHY J. MCCUE, M.D.,                        CV 19–147–M–DLC

                     Plaintiff,

        vs.                                            ORDER

 INTEGRA IMAGING, P.S., a
 Washington Professional Service
 Corporation,

                     Defendant.

      Before the Court is Plaintiff Timothy McCue’s Motion for Partial Summary

Judgment. (Doc. 30.) For the following reasons, the motion is denied.

                                   BACKGROUND

      Timothy McCue brought this wrongful discharge action against his former

employer, Integra Imaging, P.S. (Doc. 1.) McCue had been employed as a

partnership-track radiologist by Missoula Radiology since February 2016. (Doc.

36 at 2.) In January 2017, Missoula Radiology merged with Integra Imaging. (Id.)

Integra and McCue executed an employment agreement, which is governed by

Montana law. (Id. at 2–4; Doc. 27.) Section 8.1 of the employment agreement

contains an “at-will” provision:

      8.1 Termination by the Corporation Without Cause. The Corporation,
      upon the vote of 2/3rds of its Board, may terminate this Agreement

                                        1
       Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 2 of 12



      without cause at any time upon 60 day’s written notice to Employee . .
      ..

(Doc. 36 at 3.)

      On October 4, 2018, Integra’s executive committee voted to terminate

McCue’s employment pursuant to the “at will” provision. (Docs. 4 at 5; 36 at 15.)

But the events giving rise to this decision are contested. According to Integra,

McCue’s work performance began to raise concerns soon after the merger. (Doc.

35 at 3.) Integra maintains that McCue was admonished about his allegedly

deficient work performance several times in the year-and-a-half prior to his

termination. (Id. at 3–4.) Specifically, Integra submitted declarations stating,

between April 2017 and June 2018, Integra’s Chief Operating Officer, Integra’s

President, the Chairman of Integra’s Quality Committee, and two Integra partner-

physicians met with McCue on separate occasions to discuss his ongoing

performance issues. (Doc. 36 at 10–11.) McCue, on the other hand, denies

receiving any negative employment reviews between February 2016 and May

2018. (Doc. 1 at 5.)

      The parties agree that in June 2018 Integra decided to delay McCue’s

partnership track. (Id. at 6; Doc. 35 at 5.) However, Integra attributes the delay to

McCue’s performance issues (Doc. 35 at 5), while McCue claims he was surprised

by the delay (Doc. 1 at 6). The parties also agree that in September 2018 the

partners decided to extend McCue’s partnership track by an additional nine
                                          2
        Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 3 of 12



months. (Id.; Doc. 35 at 5–6.) According to Integra, this extension was granted on

the unfulfilled condition that McCue’s performance would improve. (Doc. 35 at

6–7.) Integra asserts McCue made several glaring errors at the end of September

2018, which necessitated an emergency board meeting resulting in a decision to

terminate McCue due to performance deficiencies. (Id. at 7.) However, Integra

states it chose to style McCue’s termination as “without cause,” under Section 8.1

of his employment agreement, to allow McCue to remain in the radiology

community. (Id.; Doc. 36 at 15.)

      On October 5, 2018, Integra notified McCue in writing that he would either

need to resign or be terminated “without cause,” referencing the “at will” provision

in the employment agreement. (Docs. 26 at 13; 36 at 6–7). Specifically, the

termination letter stated:

      You are receiving this letter to notify you that based on the
      recommendation of the Quality Committee, the Integra Imagine/Inland
      Imagine, PS (IIPS) Board voted in Executive Session last night to
      terminate your employment without cause in accordance with Section
      8.1 of your employment agreement. . . .

      In lieu of moving forward with the employment termination that was
      approved, you may also voluntarily resign from your position as a
      shareholder track physician from IIPS. If you choose to resign your
      termination date will be Monday, October 8, 2018 . . .

      The offer of voluntary resignation expires on Monday, October 8th. If
      you do not choose this option, your termination will be listed as
      “termination without cause.” . . .



                                         3
          Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 4 of 12



(Doc. 36 at 6–7.) After receipt of this letter, McCue resigned from his position.

(Id. at 8.)

       McCue filed this action on August 28, 2019, alleging violations of

Montana’s Wrongful Discharge from Employment Act (“WDEA”). (Doc. 1.)

McCue now moves for partial summary judgment on Count I, wrongful discharge

for lack of good cause. (Doc. 30 at 1–2.)

                                 LEGAL STANDARD

       A court must grant summary judgment if the moving party “shows that there

is no genuine dispute as to any material fact and [it] is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of

demonstrating the absence of any genuine issues of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). Where the moving party has met its initial

burden, the burden shifts to the opposing party to demonstrate that summary

judgment is not proper. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52

(1986).

                                     DISCUSSION

       McCue argues he is entitled to summary judgment on Count I because his

discharge violated the WDEA. (Doc. 31 at 1–2.) Specifically, he asserts: (1)

Integra discharged him by forcing him to choose between resignation and

termination; and (2) by invoking Section 8.1 of his employment agreement, Integra

                                            4
          Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 5 of 12



discharged him without “good cause,” which is a violation of the WDEA.1 (Doc.

31 at 2–3.) Integra maintains there is a factual dispute as to whether McCue

resigned or was discharged, which precludes the entry of summary judgment, and

further contends it had good cause to discharge McCue. (Doc. 35 at 11, 19.)

Integra also renews its argument that Washington law applies and requests an

opportunity to conduct discovery under Rule 56(d). (Id. at 24.) The Court already

decided Montana law applies. (Doc. 27.) Since the Court is denying McCue’s

motion, it need not address Integra’s Rule 56(d) argument.

    I.      There is a genuine dispute of material fact as to whether McCue
            resigned or was discharged.

         McCue argues the termination letter constituted a discharge, 2 because

Integra forced him to choose between resignation and termination. (Doc. 31 at 9.)

Integra asserts the issue of whether McCue’s resignation constituted a discharge is

for the trier of fact to decide. (Doc. 35 at 19.) The Court agrees with Integra.




1
  McCue also argues the WDEA applies to his discharge, because his employment agreement
was not a contract “for a specific term.” (Doc. 31 at 2.) Integra does not dispute this argument,
and the Court agrees with McCue.
2
  Although the parties use the term “constructive discharge,” this case does not present the
typical constructive discharge situation of “intolerable working conditions.” See Mont. Code
Ann. § 39-2-903(1) (2019); Sullivan v. Sisters of Charity Providence of Mont., 885 P.2d 488,
494–95 (Mont. 1994). For simplicity’s sake, the Court uses the term “discharge,” instead—the
definition of which includes “resignation” under the WDEA. Mont. Code Ann. § 39-2-903(2).
                                                5
        Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 6 of 12



       This issue was squarely addressed by the Montana Supreme Court in Gates

v. Life of Montana Insurance Co., 638 P.2d 1063 (Mont. 1982). 3 The Gates court

held that where an employee’s wrongful discharge claim hinges on whether the

employee voluntarily resigned, there is a threshold factual issue precluding the

entry of summary judgment. Id. at 1066. Here, McCue was given the choice

between resignation and termination. The parties disagree as to whether McCue

voluntarily resigned or was discharged. Therefore, there is a threshold factual

question of whether McCue was discharged and, consequently, whether the

WDEA is even triggered.

       McCue cites to Schmidt v. Old Dominion Freight Line, Inc., CV 16-159-M-

DLC (D. Mont Mar 21, 2018), where this Court noted in a footnote that Schmidt,

an employee faced with the decision between resignation and termination, was

“discharged” for purposes of the WDEA when he chose to resign. Id. at *2, n.3.

However, Schmidt is not inconsistent with this Court’s reasoning here. There, the

parties did not dispute that the employee’s resignation constituted a discharge. Id.




3
  The parties urge this Court to consider Jarvenpaa v. Glacier Electric Cooperative, Inc., 898
P.2d 690 (Mont. 1995) and its progeny. The Court finds Jarvenpaa distinguishable and frankly
confusing. Jarvenpaa is distinguishable because, there, the employee accepted an early
retirement package, id. at 692, whereas here, McCue simply resigned. Jarvenpaa is confusing
because, at times, the opinion suggests that a “Hobson’s choice” between discharge and early
retirement is a question of fact for the jury, but ultimately the court seems to conclude the
employee’s retirement constituted a discharge as a matter of law. Id. at 694.
                                               6
          Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 7 of 12



Here, by contrast, there is a factual dispute as to whether McCue was discharged or

voluntarily resigned, which precludes the entry of summary judgment.

         For the foregoing reasons, the Court finds there is a genuine dispute of

material fact as to whether McCue’s resignation constituted a discharge.

   II.      Assuming McCue was discharged, there is a genuine dispute of
            material fact as to whether Integra had good cause.

         McCue first argues Integra discharged him without good cause by invoking

the “at will” provision in his termination letter. (Doc. 31 at 4, 8.) Second, he

contends, Montana law prevents Integra from offering reasons for his discharge

beyond those stated in the termination letter. (Id. at 11.) Integra asserts it had

legitimate reasons for discharging McCue—namely, deficient work performance—

despite its reliance on the “at will” provision, and that those reasons are admissible,

even though they were not explicitly cited in McCue’s termination letter. (Doc. 35

at 11.) Integra also draws a distinction between the “without cause” language in

McCue’s termination letter and the “without good cause” standard of the WDEA.

(Id.) According to Integra, a discharge without cause does not equate to a

discharge without good cause. (Id.)

         The Court partly agrees with McCue: Integra cannot introduce reasons for

McCue’s discharge other than reasons that would substantiate the causes in his

termination letter. However, there is a remaining question of fact as to whether


                                            7
        Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 8 of 12



McCue’s termination letter communicated some legitimate cause for discharge that

would allow Integra to substantiate that cause with external evidence.

      Under the WDEA, a discharge of a non-probationary employee without

good cause is wrongful. Mont. Code Ann. § 39-2-904(1)(b). “Good cause” is

defined as “reasonable job-related grounds for dismissal based on a failure to

satisfactorily perform job duties, disruption of the employer’s operation, or other

legitimate business reason.” § 39-2-903(5). The parties agree that McCue was not

a probationary employee. (Doc. 31 at 8.) Since the termination letter gave McCue

the option of resigning or being fired “without cause,” the question of whether

McCue was dismissed for “good cause” depends on whether Integra can cite to

reasons beyond those stated in the termination letter.

      Under Montana case law, reasons for discharge other than those stated in a

discharge letter are generally irrelevant and thus inadmissible. McConkey v.

Flathead Elec. Coop, 125 P.3d 1121, 1127 (Mont. 2005). However, evidence

offered to substantiate the reasons already provided in a termination letter is

admissible. Id.

      Integra argues the McConkey rule is based on a line of cases abrogated by

the 1999 amendment to Montana’s Blacklisting statute. (Doc. 35 at 11–13.) The

Blacklisting statute states:

      (1) It is the duty of any person after having discharged any employee
      from service, upon demand by the discharged employee, to furnish the
                                          8
        Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 9 of 12



      discharged employee in writing a statement of reasons for the
      discharge. . . .
       (3) A response to the demand may be modified at any time and may
      not limit a person’s ability to present a full defense in any action
      brought by the discharged employee. Failure to provide a response as
      required under subsection (1) may not limit a person’s ability to present
      a full defense in any action brought by the discharged employee.

§ 39-2-801. Prior to its 1999 amendment, the statute required employers to

furnish discharged employees with a “full, succinct, and complete reason” for their

discharge. § 39-2-801, amended by Mont. Legis. 573 (May 5, 1999). The 1999

amendment excised that language from subsection (1) and added subsection (3),

which allows employers to modify their response to an employee’s demand for

cause and specifies that a failure to provide a response under subsection (1) does

not limit an employer’s ability to present a “full defense.”

      Integra contends these amendments abrogated a line of pre-1999 Montana

decisions that barred employers from introducing reasons for discharge outside

their termination letters. (Doc. 35 at 11–13.)

      Integra is partly correct; a number of Montana cases, most notably Swanson

v. St. John’s Lutheran Hospital, 597 P.2d 702 (Mont. 1979), relied on the excised

language of the pre-1999 Blacklisting statute for the rule that an employer cannot

invoke reasons for an employee’s discharge beyond those stated in their discharge

letter. However, as McCue argues in his Reply (Doc. 37 at 6), Montana courts

have consistently applied this rule to non-Blacklisting cases as well, even after the

                                          9
        Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 10 of 12



1999 amendment was enacted. See McConkey, 125 P.3d at 127; Jarvenpaa v.

Glacier Elec. Coop., Inc., 970 P.2d 84, 90–91 (Mont. 1998); Galbreath v. Golden

Sunlight Mines, Inc., 890 P.2d 382, 385 (Mont. 1995); Flanigan v. Prudential Fed.

Sav. & Loan Ass’n, 720 P.2d 257, 264 (Mont. 1986); Smith v. Charter Commc’ns,

Inc., CV 18-69-BLG-SPW, at *2 (D. Mont. Jan. 25, 2021). 4 These cases did not

implicate the Blacklisting statute, yet they continued to apply the rule that an

employer may not introduce reasons for discharge not cited in a termination letter

voluntarily provided to the discharged employee. Therefore, the Court agrees with

McCue that the 1999 amendment to the Blacklisting statute did not invalidate this

line of cases. Furthermore, as McCue asserts in his Reply (Doc. 37 at 2), this case

does not trigger the Blacklisting statute, because McCue did not issue a demand for

a “written statement of [the] reasons for [his] discharge.” § 39-2-801(1).

       Therefore, Integra does not have free reign to introduce any and all reasons

it had for terminating McCue to establish “good cause” under Montana’s WDEA.

Rather, under McConkey, only reasons that substantiate the causes already

provided in McCue’s termination letter may be admitted. However, here, there is a


4
  Notwithstanding Erdman v. Wal-Mart Stores, Inc., CV 05-202-M-DWM (D. Mont. Sept. 13,
2007), in which this District decided that the statutory amendments to the Blacklisting statute
abrogated the McConkey rule pertaining to termination letters, more recent cases from this
District have consistently applied the rule as McCue suggests. See Smith v. Charter Commc’ns,
Inc., CV 18-69-BLG-SPW (D. Mont. Jan. 25, 2021); King v. Recreational Equip., Inc., CV 16-
27-M-DLC (D. Mont. Dec. 8, 2016); Sleath v. Mont. DPHHS, CV 12-74-H-DLC (D. Mont. Aug.
22, 2014); Weinheimer v. Omniflight Helicopters, Inc., CV 09-06-M-DWM (D. Mont. Apr. 19,
2010).
                                              10
       Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 11 of 12



genuine dispute of material fact as to whether the termination letter contained a

cause for discharge that would allow Integra to substantiate that cause.

      Integra claims that McCue was discharged because of “deficient work

performance” (Doc. 35 at 1), and that, although Integra invoked the “at will”

provision of the employment agreement, it nonetheless had good cause for

discharging him. (Id. at 8–9.) Integra further asserts that McCue was apprised of

his cause for termination, both orally and in the termination letter. (Id. at 9.)

Specifically, Integra points to the termination letter, which begins by stating, “You

are receiving this letter to notify you that based on the recommendation of the

Quality Committee . . . [the] Board voted . . . to terminate your employment[.]”

(Doc. 36, 6–7.) Integra maintains that the “on the recommendation of the Quality

Committee” language indicates McCue was discharged due to his work

performance, especially since McCue met with the Chairman of the Quality

Committee to discuss his ongoing performance issues prior to his resignation. (Id.

at 11–13; Doc. 35 at 9.)

      If, as Integra argues, the “on the recommendation of the Quality Committee”

language suggests some other cause for discharge, then under McConkey, any

reasons that substantiate that cause may be relevant and admissible, even if they

are not included in McCue’s termination letter. Such reasons may be used to

establish good cause. Otherwise, Integra cannot introduce reasons beyond those

                                          11
       Case 9:19-cv-00147-DLC Document 50 Filed 02/18/21 Page 12 of 12



stated in McCue’s termination letter. Therefore, there is a genuine dispute of

material fact as to whether the termination letter communicated some other cause

for discharge related to McCue’s job performance.

      IT IS ORDERED that McCue’s Motion (Doc. 30) is DENIED.

      DATED this 18th day of February, 2021.




                                        12
